F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 29 2000
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                 Clerk

 CURTIS LEE WATSON,

          Plaintiff-Appellant,
 v.
                                                        No. 99-2205
 DONALD DORSEY, Warden,
                                              (D.C. No. CIV-99-0525-SC/RLP)
 Torrance County Detention Facility;
                                                        (Dist. N.M.)
 CORRECTIONS CORPORATION OF
 AMERICA; TORRANCE COUNTY
 DETENTION FACILITY,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.


      Plaintiff-Appellant Curtis Lee Watson (“Watson”), a prisoner at the

correctional facility at Torrance County, New Mexico, filed the present action in

federal district court against Defendants-Appellees seeking injunctive relief.



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
Watson specifically alleged that a number of his constitutional rights had been

violated when Defendants assigned him a maximum security classification and

placed him in segregation and lockdown upon his arrival at Torrance on April 23,

1999. (See Doc. 1, 3.) Watson had been transferred to Torrance from an Ohio

facility. (See id.) Watson also alleged in the complaint that: (1) he had been

denied access to legal materials; (2) the Corrections Corporation of America had

breached a settlement agreement reached in another, unrelated suit; and (3) he had

not received adequate medical care for an injury to his ankle. (See id.)

      The district court dismissed this case sua sponte pursuant to 28 U.S.C. §

1915(e)(2) and Fed. R. Civ. P. 12(b)(6). (See Doc. 8.) The court found that the

circumstances of Watson’s incarceration were temporary and only in effect while

formal security classification proceedings were pending. (See id. at 2.) The court

dismissed Watson’s claims related to the circumstances of his confinement on the

ground that he had no protected liberty interest in his security classification. (See

id.) The court went on to dismiss Watson’s claim that he was denied access to

legal materials because Watson had failed to alleged any relevant actual injury.

(See id.) Finding that Watson’s claims arising under federal law lacked merit, the

district court declined to exercise supplemental jurisdiction over Watson’s state

law claim concerning the breach of the settlement agreement pursuant to 28

U.S.C. § 1367(a) & (c). (See id. at 2-3.)


                                         -2-
      We review the district court’s decision to dismiss a complaint pursuant to §

1915(e)(2)(B)(i) for an abuse of discretion, see Schlicher v. Thomas, 111 F.3d

777, 779 (10th Cir. 1997), and § 1915(e)(2)(B)(ii) de novo, see Perkins v. Kansas

Dep’t of Corrections, 165 F.3d 803, 806 (10th Cir. 1999). After thorough

consideration of Watson’s claims, we find that the district court properly

dismissed the claims relating to Watson’s security status and his access to legal

materials for substantially the same reasons set forth in the order of the district

court. We also find that Watson’s claim that he was denied adequate medical care

for the injury to his ankle is without merit because he has failed to state a

cognizable Eighth Amendment claim by alleging “deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106, 97 S. Ct. 285, 50 L.

Ed. 2d 251 (1976). Because the district court properly dismissed Watson’s

federal law claims, we conclude that the district court did not abuse its discretion

in declining to exercise supplemental jurisdiction over Watson’s state law claim

concerning breach of the settlement agreement. See Smith v. Enid, 149 F.3d

1151, 1156 (10th Cir. 1998) (explaining that we review a district court’s decision

to dismiss supplemental state law claims pursuant to § 1367(c) under an abuse of

discretion standard). As a final matter, this court wishes to remind Mr. Watson

that he has an ongoing obligation, pursuant to an order of this court dated October




                                          -3-
18, 1999, to make partial payments toward the $105 in court costs and fees

assessed in connection with this suit. AFFIRMED.

      The mandate shall issue forthwith.

                                      ENTERED FOR THE COURT



                                      David M. Ebel
                                      Circuit Judge




                                       -4-